Case 1:19-cv-03598-REB Document 18 Filed 02/23/21 USDC Colorado Page 1 of 9




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                 Judge Robert E. Blackburn

Civil Action No. 19-cv-03598-REB

MICHAEL CHRISTOPHER FELICETTI,

        Plaintiff,

v.

ANDREW M. SAUL, Commissioner of Social Security,

        Defendant.


                             ORDER AFFIRMING COMMISSIONER

Blackburn, J.

        The matter before me is plaintiff’s Complaint [#1],1 filed December 19, 2019,

seeking review of the Commissioner’s decision denying plaintiff’s claim for disability

insurance benefits under Title II of the Social Security Act, 42 U.S.C. § 401, et seq.2 I

have jurisdiction to review the Commissioner’s final decision under 42 U.S.C. § 405(g).

The matter has been fully briefed, obviating the need for oral argument. I affirm.

                     I. FACTUAL AND PROCEDURAL BACKGROUND

        Plaintiff alleges he is disabled as a result of a number of physical and mental

impairments, the most relevant of which for purpose of this appeal are visual and

cognitive impairments related to a traumatic brain injury. After his application for


        1
          “[#1]” is an example of the convention I use to identify the docket number assigned to a specific
paper by the court’s case management and electronic case filing system (CM/ECF). I use this convention
throughout this order.
        2
         Although the parties consented to have the matter referred to and determined by a United
States magistrate judge (see [#12], filed February 21, 2020), I exercise my discretion under
D.C.COLO.LAPR 72.2(d) to decline to enter an order of reference under 28 U.S.C. § 636(c).
Case 1:19-cv-03598-REB Document 18 Filed 02/23/21 USDC Colorado Page 2 of 9




disability insurance benefits was denied, plaintiff requested a hearing before an

administrative law judge. That hearing was held on August 20, 2018. At the time of this

hearing, plaintiff was 53 years old. He has a two-year associates degree and past

relevant work experience as a state trooper. He has not engaged in substantial gainful

activity since at least December 1, 2015, his amended alleged date of onset.

       The ALJ found plaintiff was not disabled and therefore not entitled to disability

insurance benefits. Although the evidence established plaintiff suffered from severe

impairments, the judge concluded the severity of those impairments did not meet or

equal any impairment listed in the social security regulations. Plaintiff’s visual

discomfort, dry eye syndrome, and presbyopia were found to be non-severe. The ALJ

found plaintiff had the residual functional capacity to perform a range of light work which

among other limitations, required only simple, routine, repetitive tasks; no exposure to

large crowds; and only occasional operation of a vehicle with no night driving. Although

this conclusion precluded plaintiff’s past relevant work, the ALJ found there were other

jobs existing in sufficiently significant numbers in the national and local economies he

could perform. She therefore found plaintiff not disabled at step five of the sequential

evaluation. Plaintiff appealed this decision to the Appeals Council. The Council

affirmed. Plaintiff then filed this action in federal court.

                                II. STANDARD OF REVIEW

       A person is disabled within the meaning of the Social Security Act only if his

physical and/or mental impairments preclude him from performing both his previous

work and any other “substantial gainful work which exists in the national economy.” 42

U.S.C. § 423(d)(2). “When a claimant has one or more severe impairments the Social

                                                2
Case 1:19-cv-03598-REB Document 18 Filed 02/23/21 USDC Colorado Page 3 of 9




Security [Act] requires the [Commissioner] to consider the combined effects of the

impairments in making a disability determination.” Campbell v. Bowen, 822 F.2d 1518,

1521 (10th Cir. 1987) (citing 42 U.S.C. § 423(d)(2)(C)). However, the mere existence of

a severe impairment or combination of impairments does not require a finding that an

individual is disabled within the meaning of the Social Security Act. To be disabling, the

claimant’s condition must be so functionally limiting as to preclude any substantial

gainful activity for at least twelve consecutive months. See Kelley v. Chater, 62 F.3d

335, 338 (10th Cir. 1995).

       The Commissioner has established a quinquepartite sequential evaluation

process for determining whether a claimant is disabled:

              1.     The ALJ must first ascertain whether the claimant is
                     engaged in substantial gainful activity. A claimant who is
                     working is not disabled regardless of the medical findings.

              2.     The ALJ must then determine whether the claimed
                     impairment is “severe.” A “severe impairment” must
                     significantly limit the claimant’s physical or mental ability to
                     do basic work activities.

              3.     The ALJ must then determine if the impairment meets or
                     equals in severity certain impairments described in Appendix
                     1 of the regulations.

              4.     If the claimant’s impairment does not meet or equal a listed
                     impairment, the ALJ must determine whether the claimant
                     can perform his past work despite any limitations.

              5.     If the claimant does not have the residual functional capacity
                     to perform her past work, the ALJ must decide whether the
                     claimant can perform any other gainful and substantial work
                     in the economy. This determination is made on the basis of
                     the claimant’s age, education, work experience, and residual
                     functional capacity.



                                              3
Case 1:19-cv-03598-REB Document 18 Filed 02/23/21 USDC Colorado Page 4 of 9




20 C.F.R. § 404.1520(b)-(f). See also Williams v. Bowen 844 F.2d 748, 750-52 (10th

Cir. 1988). The claimant has the initial burden of establishing a disability in the first four

steps of this analysis. Bowen v. Yuckert, 482 U.S. 137, 146 n.5, 107 S.Ct. 2287, 2294

n.5, 96 L.Ed.2d 119 (1987). The burden then shifts to the Commissioner to show

the claimant is capable of performing work in the national economy. Id. A finding that

the claimant is disabled or not disabled at any point in the five-step review is conclusive

and terminates the analysis. Casias v. Secretary of Health & Human Services, 933

F.2d 799, 801 (10th Cir. 1991).

       Review of the Commissioner’s disability decision is limited to determining

whether the ALJ applied the correct legal standard and whether the decision is

supported by substantial evidence. Hamilton v. Secretary of Health and Human

Services, 961 F.2d 1495, 1497-98 (10th Cir. 1992); Brown v. Sullivan, 912 F.2d 1194,

1196 (10th Cir. 1990). Substantial evidence is evidence a reasonable mind would

accept as adequate to support a conclusion. Brown, 912 F.2d at 1196. It requires

more than a scintilla but less than a preponderance of the evidence. Hedstrom v.

Sullivan, 783 F.Supp. 553, 556 (D. Colo. 1992). “Evidence is not substantial if it is

overwhelmed by other evidence in the record or constitutes mere conclusion.”

Musgrave v. Sullivan, 966 F.2d 1371, 1374 (10th Cir. 1992). Further, “if the ALJ failed

to apply the correct legal test, there is a ground for reversal apart from a lack of

substantial evidence.” Thompson v. Sullivan, 987 F.2d 1482, 1487 (10th Cir. 1993).

Although a reviewing court should meticulously examine the record, it may not reweigh

the evidence or substitute its discretion for that of the Commissioner. Id.


                                              4
Case 1:19-cv-03598-REB Document 18 Filed 02/23/21 USDC Colorado Page 5 of 9




                                       III. LEGAL ANALYSIS

        In two related points of error, plaintiff claims the ALJ failed to give proper weight

to the opinions of his treating sources and thus that her opinion is not supported by

substantial evidence. Finding no merit in these arguments, I affirm.

        Plaintiff’s arguments are premised in part on the notion that the ALJ failed to give

proper weight to the opinions of two optometrists, Dr. Ronald Bateman and Dr. Jaclyn

Munson, who treated plaintiff for visual complaints at different times. Plaintiff saw Dr.

Bateman in May 2012 for complaints of double vision related to a December 2011

vehicle accident. (Tr. 257-262, 633-634.) Following several months of vision therapy,

plaintiff was cleared for and passed a driving evaluation. (Tr. 639, 642.) By early 2013,

plaintiff had completed vision therapy and it was noted that his visual issues were

resolved and he had resumed activities such as driving and reading. (Tr. 410-411, 642-

643.)

        However, between plaintiff’s alleged date of onset (December 1, 2015) and his

date last insured (December 31, 2017), the record reflects plaintiff reported no

complaints and received no medical treatment for visual impairments.3 Indeed, plaintiff

did not claim any visual impairments at the time he filed for benefits in February 2017

(see Tr. 194), nor in subsequent reports outlining his claimed disabilities and limitations

(see Tr. 218, 228). It was not until July 2018, some six months after his date last

insured, that plaintiff first saw Dr. Munson for a new glasses prescription, at which time

he complained of dry, itchy eyes, glare, and poor night vision. (Tr. 799-800.)

        3
          To the extent the record reflects plaintiff’s eyes were assessed in connection with physical
examinations for other complaints during this period, his eyes routinely were noted to be normal. (Tr. 569-
570, 595-596, 598, 706-707, 710, 713, 796-797.)

                                                    5
Case 1:19-cv-03598-REB Document 18 Filed 02/23/21 USDC Colorado Page 6 of 9




        Ultimately, the ALJ concluded at step two of the sequential analysis that plaintiff’s

alleged visual impairments were non-severe, that is, that they constituted no more than

a "slight abnormality or a combination of slight abnormalities which would have no more

than a minimal effect on an individual's ability to work even if the individual's age,

education, or work experience were specifically considered." Social Security Ruling

85-28, 1985 WL 56856 at *3 (SSA 1985). Nevertheless, she accounted for plaintiff’s

visual complaints by including in his residual functional capacity limitations on driving

requirements. (See Tr. 20.)

        Plaintiff’s suggestion that these determinations were in error suffers from a

number of infirmities. First, even if it were error to have found these alleged

impairments non-severe at step two of the sequential analysis, any such error would be

harmless:

                At step 2, the issue is whether the claimant suffers from at
                least one “severe” medically determinable impairment.
                “Thus, step two is designed ‘to weed out at an early stage of
                the administrative process those individuals who cannot
                possibly meet the statutory definition of disability.’” Because
                the conclusion that a claimant has at least one severe
                impairment requires the ALJ to proceed to the next step of
                the sequential evaluation, “the failure to find a particular
                impairment severe at step two is not reversible error as long
                as the ALJ finds that at least one other impairment is
                severe.”

Perotin v. Colvin, 110 F.Supp.3d 1048, 1053 (D. Colo. 2015) (quoting Dray v. Astrue,

353 Fed. Appx. 147, 149 (10th Cir. 2009)).4 Because the ALJ here found plaintiff

        4
           Moreover, the ALJ properly considered and actually accounted for plaintiff’s visual complaints in
formulating his residual functional capacity. See 20 C.F.R. § 404.1545(a)(2) (ALJ must consider impact
of non-severe impairment in combination with all other impairments, both severe and non-severe, in
assessing residual functional capacity); Grandusky v. Berryhill, 2018 WL 2722465 at *3 (D. Colo. June
6, 2018) (same).

                                                     6
Case 1:19-cv-03598-REB Document 18 Filed 02/23/21 USDC Colorado Page 7 of 9




suffered from a number of other severe impairments and thus considered the remaining

steps of the sequential analysis in evaluating his claim for benefits, the failure to find

these alleged impairments to be severe presents no basis for reversal in itself.

        Second, plaintiff’s representations to the contrary notwithstanding, the record

does not contain a medical opinion from either Dr. Bateman or Dr. Munson. Pursuant to

the Commissioner’s regulations, “[m]edical opinions are statements . . . that reflect

judgments about the nature and severity of your impairment(s), including your

symptoms, diagnosis and prognosis, what you can still do despite impairment(s), and

your physical or mental restrictions.” 20 C.F.R. § 404.1527(a)(1). Drs. Bateman’s and

Munson’s treatment records, standing alone, do not constitute medical opinions to

which the ALJ would have been required to assign weight.5 See Grandusky v.

Berryhill, 2018 WL 2722465 at *3 (D. Colo. June 6, 2018); Corral v. Berryhill, 2018

WL 2335695 at *3 (D. Colo. May 23, 2018); Baysinger v. Colvin, 2016 WL 1170147 at

*4 (D. Colo. Mar. 25, 2016).

        Third, the record more than adequately substantiates the ALJ’s conclusion that

plaintiff did not suffer from severe visual impairments during the relevant time period. It

is plaintiff’s burden to prove he was disabled prior to his date last insured. See 20

C.F.R. § 404.131; Deegan v. Colvin, 2013 WL 1827747 at *3 (D. Colo. April 30, 2013)

(citing Ivy v. Sullivan, 898 F.2d 1045, 1048 (5th Cir. 1990)). As recounted above, the

evidence established that plaintiff successfully completed vision therapy in early 2013,

more than two years prior to his alleged date of onset, and reported no substantial

visual complaints prior to visiting Dr. Munson in July 2018, six months after his date last


        5
         For this same reason, the ALJ did not err in failing to discuss the factors set forth at 20 C.F.R. §
404.1527(d).

                                                      7
Case 1:19-cv-03598-REB Document 18 Filed 02/23/21 USDC Colorado Page 8 of 9




insured. In the interim, plaintiff did not complain of any vision-related impairments or

difficulties, and treatment notes described unremarkable eye examinations. Although

evidence outside the relevant period may be considered if it relates to the insured

period, see White v. Berryhill, 704 Fed. Appx 774, 779 (10th Cir. Oct. 4, 2017); Galvez

v. Berryhill, 2019 WL 2121291 at *7 (D. Colo. May 15, 2019), nothing in the evidence

supports a conclusion that such is the case here.

        Plaintiff’s further suggestion that the ALJ failed to properly consider or address

his cognitive issues and fatigue related to his traumatic brain injury is simply belied by

the record.6 The majority of plaintiff’s argument in this regard is based on his own report

of his symptoms and limitations, which the ALJ found not entirely credible based on

clearly articulated and legitimate reasons. White v. Barnhart, 287 F.3d 903, 909 (10th

Cir. 2001); Zagorianakos v. Colvin, 81 F.Supp.3d 1036, 1045 (D. Colo. 2015).

Nevertheless, plaintiff’s testimony that he had trouble remaining on task and got

overwhelmed and suffered occasional “meltdowns” when he could not complete a task

was accommodated by the ALJ’s incorporation in plaintiff’s residual functional capacity

assessment of limitations to simple, routine, repetitive tasks and jobs requiring little or

no changes in job tasks. Likewise, the ALJ’s limitation on plaintiff’s interactions with


        6
           Here again, the bare treatment records from Mountain Crest Behavioral Health do not constitute
“medical opinions” to which the ALJ was required to assign weight. (See Tr. 690-695, 721-792.)
Moreover, under the regulations applicable to plaintiff’s claim for benefits, Nurse Practitioner Mary McAfee,
on whose statements plaintiff relies, is not an “acceptable medical source” and therefore could not in any
event render a medical opinion, see 20 C.F.R. § 404.1527(a)(2), or be considered a treating source, see
20 C.F.R. § 404.1513(d). See also Social Security Ruling 06-03p, 2006 WL 2329939 at *2 (SSA Aug. 9,
2006); Frantz v. Astrue, 509 F.3d 1299, 1301 (10th Cir.2007); Zagorianakos v. Colvin, 81 F.Supp.3d
1036, 1043 (D. Colo. 2015). Cf. 82 Fed. Reg. 5884, 5845-46, 2017 WL 168819 (SSA Jan. 18, 2017)
(under regulations applicable to claims filed after March 27, 2017, Advanced Practice Registered Nurses –
including Certified Nurse Midwives, Nurse Practitioners, Certified Registered Nurse Anesthetists, and
Clinical Nurse Specialists – may be considered acceptable medical sources).

                                                     8
Case 1:19-cv-03598-REB Document 18 Filed 02/23/21 USDC Colorado Page 9 of 9




supervisors, co-workers, and the general public and the restriction that any position not

require exposure to large crowds appear to accommodate his representations that he

becomes overwhelmed in such circumstances. These limitations adequately account

for the moderate limitations in the work-related aspects of mental functioning which the

ALJ found supported by the record. (See Tr. 19-20.)

      Because substantial evidence supports the ALJ’s residual functional capacity

assessment, there was no infirmity in the hypothetical she propounded to the ALJ,

which properly included all limitations supported by the evidence. Gay v. Sullivan, 986

F.2d 1336, 1341 (10th Cir.1993); Perotin v. Colvin, 110 F.Supp.3d 1048, 1056 (D. Colo.

2015). Accordingly, remand is not warranted.

                                      IV. ORDERS

      I thus find no reversible error in the ALJ’s disability determination, which

accordingly must be affirmed.

      THEREFORE IT IS ORDERED that the conclusion of the Commissioner through

the Administrative Law Judge that plaintiff was not disabled is affirmed.

      Dated February 23, 2021, at Denver, Colorado.

                                                 BY THE COURT:




                                            9
